The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 31 October 2022 has been entered. Claims 13-23 and 25-26 are pending. Applicant's amendments have overcome each and every rejection under 35 USC 112 and objection previously set forth in the Final Office Action mailed 30 June 2022, with the exceptions of the objections and the rejections under 35 USC 112(b) repeated below. 
The amendments to the specification filed 31 October 2022 appear to indicate the incorrect line and/or page numbering. Page 9, lines 15-25 of the clean version of the specification filed 16 April 2019 does not match the text of the amendment. Further, the amendments to the specification filed 31 October 2022 do not include any markings to indicate which text is amended. It is unclear whether the Applicant is intending to replace the entirety of page 9, lines 15-25 of the clean version of the specification filed 16 April 2019 with newly added text. If so, the Applicant should explicitly show such an amendment by use of strike-outs to indicate deleted text and underlining to indicate newly added text. The examiner respectfully requests the Applicant re-file the amendments to the specification indicating the correct page and/or line numbering, and also using strike-outs to indicate deleted text and underlines to indicate newly added text.
Additionally, 37 CFR 1.121 (c) requires a complete listing of all claims ever presented. Claims 1-12 should be listed as canceled without claim text, rather than beginning the claims with claim 13.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “51” in Figs. 8, 10, and 11 as amended 31 October 2022 has been used to designate both a part of the blade cover “26” (see Figs. 8 and 11) and a part of the blade support “25” (see Fig. 10). If the Applicant’s intent is to indicate two different projections, the examiner suggests the use of two different reference characters. Moreover, the examiner also wonders whether the lead line for reference character “51” in Fig. 11 is correct. The lead line does not indicate the portion of the cover “26” that appears to be a projection, and therefore the placement of the lead line for reference character “51” in Fig. 11 suggests that the Applicant may intend the term “projection” to have a different interpretation from the plain and ordinary meaning of the term.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 13 at lines 26-27 recites, “inner housing surfaces that in the operating position”. The operating position as introduced is a position of the support (see claim 13 at lines 5-7), so the operating position is not a position the inner housing surfaces of the housing. Therefore, claim 13 at lines 26-27 should be amended to clarify that the inner housing surfaces engage the outer surfaces when the support is in the operating position. As the claim currently reads, the language implies that operating position is a position of the inner housing surfaces, which interpretation is contradicted by the earlier language of the claim explicitly reciting the operating position being a position of the support.
Claim 13 at lines 22-23 recites, “the cover and support”. This recitation should read – the cover and the support –.
Claim 13 at lines 31-32 recites, “the outer surface or housing surface”. This recitation should read – the outer surface or the housing surface”.
Claim 21 recites at lines 22-24 recites, “the cover and support forming respective oppositely outwardly directed cover outer surface and support outer surface”. This recitation is grammatically improper and should be amended to read one of: -- the cover and support forming respective oppositely outwardly directed cover outer s – and – the cover forming a cover outer surface and the support forming a support outer surface, the cover outer surface and the support outer surface being oppositely outwardly directed –.
Claim 21 at line 32 recites, “the outer surfaces or housing surfaces”. This recitation should read – the outer surfaces or the housing surfaces”.
Claim 22 at line 13 recites, “the cover and support”. This recitation should read – the cover and the support –.
Claim 26 at the final paragraph recites that when the support is in the blade-replacement position, the cover “frees and exposes all of the blade”. As can be seen from Fig. 2 of the present drawings, the cover does not necessarily free and expose all of the blade even when the support is in the blade-replacement position. Instead, the cover is able to free and expose all the blade when the support is in the blade replacement position. Therefore, claim 26 should be amended to better indicate that the cover does not necessarily free and expose the blade when the support is in the blade-replacement position. The examiner suggests reciting that the cover “is able to free and expose all of the blade”, or reciting that when the support is in the blade-replacement position “and when the cover is moved away from the support” the cover frees and exposes all of the blade.
Appropriate correction is required.
Claim Interpretation
Claim 13 at lines 12-14 recites that the blade is held “inside the housing with only a part of a cutting edge of the blade exposed in the recess”. Claim 21 at lines 12-13 recites that the blade is held “with only a part of a cutting edge of the blade exposed in the recess”. Claim 22 at lines 7-8 recites, “only a part of a cutting edge of the blade exposed in the recess”. Claim 26 at lines 16-18 recites that the blade is held “inside the housing with only a part of a cutting edge of the blade exposed in the recess”. In each of these recitations, the examiner interprets the phrase “only a part” as modifying the “cutting edge” of the blade, but not prohibiting a remainder of the blade beyond the cutting edge from also being exposed in the recess. That is, the examiner interprets these limitations as being satisfied so long as the entirety of the cutting edge of the blade is not exposed in the recess, even if some portion of the blade besides the cutting edge is also exposed in the cutting edge. So, these limitations are interpreted as not controlling whether or not a portion of the blade beyond the cutting edge can be exposed in the recess. This interpretation is consistent with the present disclosure, which discloses an inventive knife where a part of the cutting edge and another region of the blade are both exposed in the recess (see, e.g., Figs. 13, 17, and 18), but where the entirety of the cutting edge is not exposed in the recess. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites at lines 22-24 recites, “the cover and support forming respective oppositely outwardly directed cover and support outer surfaces”. This recitation is indefinite because it is unclear whether double inclusion of cover and support outer surfaces is intended, or whether the Applicant is intending to further describe previously introduced outer surfaces. The examiner notes that “a support outer surface” is previously introduced at line 5 and “a cover outer surface” is previously introduced at line 8. In support of double inclusion being intended, the recitation at lines 22-24 fails to refer to “the” or “said” cover and support outer surfaces. Further in support of double inclusion being intended, the recitation at lines 22-24 includes the new descriptors “oppositely outwardly directed” that were not used in the introduction of the “support outer surface” at line 5 and the “cover outer surface” at line 8, suggesting that some additional surfaces are being introduced. In support of lines 22-24 intending to refer to the previously introduced cover and support outer surfaces, the recitation at lines 22-24 uses the same names “cover and support outer surfaces”. The specification is unclear regarding the intended interpretation because either interpretation could be intended in view of Figs. 17 and 18 of the present drawings, where there could be either one or two outer surfaces for each of the cover and the support (with the two outer surfaces being on opposite sides of recess 13). Further, if double inclusion is intended, then later recitation of “the outer surfaces” (see claim 13, line 27, as an example; see also various dependent claims) are indefinite because there are multiple groups of outer surfaces, such that the particular group of outer surfaces being referred to is unclear. 
Claim 13 at lines 24-26 recites, “the housing being formed with confronting inwardly directed inner housing surfaces”. This recitation is indefinite because it is unclear whether double inclusion of housing surfaces is intended, or whether the Applicant is intending to further describe previously introduced housing surfaces. The examiner notes that “a first housing surface” is previously introduced at lines 15-16 and “a second housing surface” is previously introduced at line 17. In support of double inclusion being intended, the recitation at lines 24-26 fails to refer to “the” or “said” housing surfaces. Further in support of double inclusion being intended, the recitation at lines 24-26 fails to refer to the “first” and “second” housing surfaces, which would be expected if the Applicant intended to refer to the previously introduced surfaces since these names are explicitly used when introducing the surfaces. Still further in support of double inclusion being intended, the recitation at lines 24-26 includes the new descriptors “confronting inwardly directed inner” that were not used in the introduction of the “first housing surface” at lines 15-16 and the “second housing surface” at line 17, suggesting that some additional surfaces are being introduced. In support of lines 24-26 intending to refer to the previously introduced housing surfaces, the recitation at lines 24-26 uses the same names “housing surfaces”, and fails to clarify that these surfaces are, e.g., third and fourth housing surfaces. The specification is unclear regarding the intended interpretation because either interpretation could be intended in view of Figs. 17 and 18 of the present drawings, where there could be either two or four housing surfaces (either the recess 13 can be considered as separating each of the two inner sides of the housing into two surfaces, for a total of four surfaces, or each inner side of the housing can be considered as a single surface despite the recess 13). Further, if double inclusion is intended, each later recitation of “the housing surfaces” (see, as an example, claim 13, lines 30-31; see also various dependent claims) is indefinite because there are multiple groups of housing surfaces, such that the particular group of housing surfaces being referred to is unclear.
Claim 13 at lines 31-32 recites that the projection is “projecting toward the other of the outer surface or housing surface”. This recitation is indefinite because the structure referred to by “the other” is unclear. For example, there are at least two outer surfaces and at least two housing surfaces previously required by the claim. Therefore, if the projection is formed on “one of the outer … surfaces” as permitted by lines 30-31, then the recitation of “the other of the outer or housing surface” could refer to either of (i) the other of the two outer surfaces, and (ii) the other type of surface, which in this example would be the housing surfaces. Since the structure referred to by “the other” is unclear, claim 13 is indefinite.  
Claim 21 recites at lines 22-24 recites, “the cover and support forming respective oppositely outwardly directed cover outer surface and support outer surface”. This recitation is indefinite because it is unclear whether double inclusion of cover and support outer surfaces is intended, or whether the Applicant is intending to further describe previously introduced outer surfaces. The examiner notes that “a support outer surface” is previously introduced at line 5 and “a cover outer surface” is previously introduced at line 8. In support of double inclusion being intended, the recitation at lines 22-24 fails to refer to “the” or “said” cover and support outer surfaces. Further in support of double inclusion being intended, the recitation at lines 22-24 includes the new descriptors “oppositely outwardly directed” that were not used in the introduction of the “support outer surface” at line 5 and the “cover outer surface” at line 8, suggesting that some additional surfaces are being introduced. In support of lines 22-24 intending to refer to the previously introduced cover and support outer surfaces, the recitation at lines 22-24 uses the same names “cover outer surface and support outer surface”. The specification is unclear regarding the intended interpretation because either interpretation could be intended in view of Figs. 17 and 18 of the present drawings, where there could be either one or two outer surfaces for each of the cover and the support (with the two outer surfaces being on opposite sides of recess 13). Further, if double inclusion is intended, then later recitations of “the outer surfaces” (see line 27, for example) are indefinite because there are multiple groups of outer surfaces, such that the particular group of outer surfaces being referred to is unclear. 
Claim 21 at lines 24-25 recites, “the housing being formed with confronting inwardly directed inner housing surfaces”. This recitation is indefinite because it is unclear whether double inclusion of housing surfaces is intended, or whether the Applicant is intending to further describe previously introduced housing surfaces. The examiner notes that “a first housing surface” is previously introduced at line 15 and “a second housing surface” is previously introduced at lines 16-17. In support of double inclusion being intended, the recitation at lines 24-25 fails to refer to “the” or “said” housing surfaces. Further in support of double inclusion being intended, the recitation at lines 24-25 fails to refer to the “first” and “second” housing surfaces, which would be expected if the Applicant intended to refer to the previously introduced surfaces since these names are explicitly used when introducing the surfaces. Still further in support of double inclusion being intended, the recitation at lines 24-25 includes the new descriptors “confronting inwardly directed inner” that were not used in the introduction of the “first housing surface” at line 15 and the “second housing surface” at lines 16-17, suggesting that some additional surfaces are being introduced. In support of lines 24-25 intending to refer to the previously introduced housing surfaces, the recitation at lines 24-25 uses the same names “housing surfaces”, and fails to clarify that these surfaces are, e.g., third and fourth housing surfaces. The specification is unclear regarding the intended interpretation because either interpretation could be intended in view of Figs. 17 and 18 of the present drawings, where there could be either two or four housing surfaces. Further, if double inclusion is intended, each later recitation of “the housing surfaces” is indefinite because there are multiple groups of housing surfaces, such that the particular group of housing surfaces being referred to is unclear.
Claim 21 at line 28 recites, “the blade seat”. There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether a new blade seat is being introduced, or whether the Applicant intends to refer to some previously introduced structure. For example, does the Applicant intend “the blade seat” to read – the support --, or does the Applicant intend to introduce a new blade seat? If the latter is intended, must the blade seat be defined by the support as disclosed in the present application, or can the blade seat be recited blade seat?
Claim 21 at lines 31-32 recites that the projection is “projecting toward the other of the outer surfaces or housing surfaces”. This recitation is indefinite because the structure referred to by “the other” is unclear. For example, there are at least two outer surfaces and at least two housing surfaces previously required by the claim. Therefore, if the projection is formed on “one of the outer … surfaces”, then the recitation of “the other of the outer or housing surfaces” could refer to either of (i) the other of the two outer surfaces, and (ii) the other type of surface, which in this example would be the housing surfaces. Since the structure referred to by “the other” is unclear, claim 21 is indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,958,639 B2 to Ireland in view of US Pat. No. 1,123,865 to Gale.
Regarding claim 13, Ireland discloses a knife (see Figs. 4-6) comprising: 
an elongated housing 10 having a channel-shaped laterally open recess 14 (see Fig. 4; see also annotated Fig. 5 below indicating the recess);
a blade 18 (see Fig. 4);
in an operating position (shown in Fig. 4) the blade 18 is held inside the housing 10 with only a part of a cutting edge 20 of the blade 18 exposed in the recess 14 for engagement with material to be cut (in Fig. 4, it is evident that ‘only a part of a cutting edge’ is exposed because a portion of the cutting edge at a left end of the blade 18 relative to Fig. 4 is covered by the housing 10 so as to not be exposed); and
a projection defined by the housing 10 and being a portion of the housing 10 that holds the blade 18 (see the annotated Fig. 5 below indicating the projection).

    PNG
    media_image1.png
    338
    570
    media_image1.png
    Greyscale

Ireland, however, fails to disclose: a support having a support outer surface and pivotal about an axis on the housing between an operating position and a blade-replacement position; a cover having a cover outer surface and movable on the support between a position holding the blade against the support and a position free of the blade, the support in the operating position being inside the housing and holding the blade with the support outer surface interacting with a first housing surface and the cover outer surface interacting with a second housing surface such that the blade is clamped in a blade seat between the support and the cover, the support, in the blade-replacement position, being so far out of the housing that the cover can free and expose all of the blade so the blade can be replaced, the cover and support forming respective oppositely outwardly directed cover and support outer surfaces and the housing being formed with confronting inwardly directed inner housing surfaces that in the operating position engage the outer surfaces and clamp the cover into the blade seat against the support, and that the projection is formed on one of the outer or housing surfaces or projecting toward the other of the outer surface or housing surface, the blade being clamped by the projection between the cover and the housing in the operating position, all as recited in claim 13. Ireland also fails to disclose the features of claims 14-18 and 20.  
Regarding claim 13, Gale teaches a knife (see Fig. 1) having a housing 6 and a support 8 having a support outer surface (a right facing surface of the support 8 relative to Fig. 3) and pivotal about an axis on the housing 6 (compare Figs. 1 and 2, where the axis is at pin 10; hereinafter referred to as “axis 10” for brevity) between an operating position (shown in Fig. 1) and a blade-replacement position (shown in Fig. 2); and a cover 9 having a cover outer surface (a left facing surface of the cover 9 relative to Fig. 3)  and movable on the support 8 between a position holding a blade 11 against the support 8 (see Fig. 3) and a position free of the blade 11 (see Fig. 2; note that the cover 9 can be pivoted all the way to its position in Fig. 1 because no structure prevents further pivoting of the cover 9 into the housing 6 relative to the cover’s position in Fig. 2), the support 8 in the operating position being inside the housing 6 (see Fig. 1) and holding the blade 11 with the support outer surface interacting with a first housing surface and the cover outer surface interacting with a second housing surface such that the blade is clamped in a blade seat between the support 8 and the cover 9 (see Fig. 3 and page 1, lines 73-81; the blade seat is a surface of the support 8 facing left relative to Fig. 3, with the blade seat being recessed relative to the lugs 13), the support 8, in the blade-replacement position, being so far out of the housing 6 that the cover 9 can free and expose all of the blade 11 so the blade 11 can be replaced (see Fig. 2; see also page 1, lines 61-70; note that relative to Fig. 2, the cover 9 can be pivoted into its position shown in Fig. 1 to expose all of the blade 11, given that no structure prevents further pivoting of the cover 9 and that Fig. 1 is evidence of the cover’s ability to pivot into a position further into the housing 6 than is shown in Fig. 2), the cover 9 and support 8 forming respective oppositely outwardly directed cover and support outer surfaces (a left facing surface of the cover 9 and a right facing surface of the support 8 relative to Fig. 3, respectively) and the housing 6 being formed with confronting inwardly directed inner housing surfaces (inner surfaces of the housing 6 relative to Fig. 3, which inner surfaces are abutting the cover 9 and support 8, respectively) that in the operating position engage the outer surfaces and clamp the cover 9 into the seat against the support 8 (see Fig. 3 and page 1, lines 73-81), and the portion of the housing 6 that holds the blade 11 in the operating position is formed on one of the housing surfaces (see Figs. 2 and 3 – the portion of the housing 6 that holds the blade 11 is formed on both of the first and second housing surfaces) and projects toward the other housing surface (each housing surface projects toward the other housing surface due to the inward slanting angle of the housing surfaces as can be seen in Fig. 3), the blade 11 being clamped by the portion of the housing 6 that holds the blade 11 between the cover 9 and the housing 6 in the operating position (see Fig. 3, where the blade is between the cover 9 and a right-side portion of the housing 6, noting that  consistent with the present disclosure the blade need not be directly between the cover and housing).
Regarding claim 14, Gale teaches that the support 8 pivots the blade 11 about the axis 10 between the blade-replacement position and the operating position within a plane (compare Figs. 1 and 2, where the plane is perpendicular to the axis of pivot 10; relative to Fig. 3, the plane is vertical and passes through the blade 11 into the page).
Regarding claim 15, Gale teaches that at least one of the housing surfaces is inclined toward the plane in a clamping region (see Fig. 3, where both inner surfaces of the housing 6 are inclined toward the plane, which plane extends vertically through the blade 11).
Regarding claim 16, Gale teaches that at least one of the outer surfaces is inclined toward the plane in a clamping region (see Fig. 3, where the both outer surfaces are inclined toward the plane). 
Regarding claim 17, Gale teaches that the two housing surfaces taper relative to each other in the clamping region (see Fig. 3, where the two inner surfaces of the housing 6 taper relative to each other) or the two outer surfaces taper relative to each other in the clamping region (see Fig. 3).
Regarding claim 18, Gale teaches that one of the outer surfaces or one of the housing surfaces is inclined in such a manner that clamping forces acting on the outer surfaces increase during pivotal movement of the blade support 8 from the blade-replacement position into the operating position (see Fig. 3 and page 1, lines 73-81 – i.e., the further into the slot 7 that the blade support 8 is urged, the greater the clamping force). 
Regarding claim 20, Gale teaches that the blade support 8 forms a pivot joint (at pin 10) with the housing 6 and pivots about the axis 10 between the cutting position and the blade-replacement position (compare Figs. 1 and 2). 
Gale teaches a structure where a blade can be received in a housing of a knife while permitting a tool-free replacement of the blade (see page 1, lines 61-81). Ireland does not explicitly disclose the ability for its blade to be replaced. Therefore, unlike Ireland’s knife, Gale’s knife includes the pivoting cover and support structure that permits the blade to be changed by pivoting the cover and support away from the housing, and as a further advantage the blade change can be accomplished without the use of a screwdriver to remove any screws. Figs. 4-6 of Ireland appear to show screws, and even if these screws permit disassembly of the housing for blade replacement purposes, it would remain the case that a screwdriver is useful to remove and replace the screws. Thus, the blade change system of Gale is advantageous due to its tool-free blade changing ability.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the knife of Ireland with the blade holding structure of Gale. That is, it would have been obvious to one of ordinary skill in the art to provide the knife of Ireland with a support and a cover, where the support and the cover are pivotable on the housing and where the cover is pivotable relative to the support, along with providing the housing with a tapered opening for receiving the support and cover, in view of the teachings of Gale. This modification is advantageous because it allows the blade to be replaced without the use of any tools when the blade becomes damaged or dull. Because the projection of Ireland supports a majority of the blade in the operating position as can be seen in Fig. 4 of Ireland,  and because Gale teaches that the portion of the housing that supports the blade in the operating position is the portion provided with the housing surfaces for engaging support and cover to clamp the blade in position, it would have been obvious to one of ordinary skill in the art to modify Ireland by providing the projection of Ireland  with the housing surfaces that engage the cover and support in order for the blade to be clamped in the housing at its location in the operating position. In other words, one of ordinary skill in the art would be motivated to modify Ireland by providing the housing with inner clamping surfaces at the location where the blade is held in the operating position, which position corresponds to the projection of Ireland. Thus, Ireland, as modified, teaches that the blade is clamped by the projection between the cover and the housing in the operating position because the projection of the housing of Ireland is provided with the tapering inner housing surfaces.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ireland in view of Gale as applied to claim 16 above, and further in view of Pub. No. US 2008/0086894 A1 to Sullivan.
Ireland, as modified, fails to disclose the specific material from which its housing is constructed. As a result, Ireland, as modified, fails to explicitly disclose that at least in the clamping region the housing is elastically deformable so that the first housing surface and the second housing surface can be spread counter to an elastic restoring force of the housing as recited in claim 19. Note, however, that if the housing of modified Ireland were constructed of a material which exhibits elastic deformation, such as plastic, then at least in the clamping region the housing would be elastically deformable so that the first housing surface and the second housing surface can be spread counter to an elastic restoring force of the housing. This is because the housing, being made of an elastically deformable material, would be deform to create a restoring force in response to the blade support being wedged into the housing.
Sullivan teaches a housing for a knife, where the housing functions as a handle, and where the housing is preferably made of plastic (see paragraph 54). Moreover, Sullivan teaches that a wide variety of materials can be used to construct a knife housing that functions as handle, including plastic, carbon-fiber, wood, metal, or other composite materials or laminates (see paragraph 55). Plastic is well known to offer various advantages including being an inexpensive material, being a material that is easy to form into complex shapes via molding, and being a material that is recyclable. 
Thus, Ireland as modified discloses the claimed invention except for the housing of the handle being constructed from an elastically deformable material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the entire handle of modified Ireland, including the housing, from a plastic material as taught by Sullivan, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sullivan is evidence that plastic is a material known to be suitable for constructing the handle of a knife. Moreover, this modification offers advantages including plastic being an inexpensive and readily available material, plastic being easy to form into complex shapes, and certain types of plastic being recyclable. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,958,639 B2 to Ireland in view of US Pat. No. 1,123,865 to Gale.
Regarding claim 21, Ireland discloses a knife (see Fig. 4) comprising:
an elongated housing 10 having a channel-shaped laterally open recess 14 (see Fig. 4; see also annotated Fig. 5 above indicating the recess);
a blade 18;
in an operating position (shown in Fig. 4) the blade 18 is held with only a part of a cutting edge 20 of the blade 18 exposed in the recess 14 for engagement with material to be cut (in Fig. 4, it is evident that ‘only a part of a cutting edge’ is exposed because a portion of the cutting edge at a left end of the blade 18 relative to Fig. 4 is covered by the housing 10 so as to not be exposed); and
a projection partially surrounding the recess 14 (see the annotated Fig. 5 above) defined by the housing 10 and holding the blade 18 in the operating position (see the annotated Fig. 5 above indicating the projection). 
Ireland, however, fails to disclose: a support having a support outer surface and pivotal about an axis on the housing between an operating position and a blade-replacement position outside the housing; a cover having a cover outer surface and movable on the support between a position holding the blade against the support and a position free of the blade, the support in the operating position being inside the housing and holding the blade with the support outer surface interacting with a first housing surface and the cover outer surface interacting with a second housing surface such that the blade is clamped between the support and the cover and in the blade replacement-position, the support being moved so far out of the housing that the cover is movable to expose the blade so the blade can be replaced, the cover and support forming respective oppositely outwardly directed cover outer surface and support outer surface and the housing being formed with confronting inwardly directed inner housing surfaces that in the operating position of the support engage the outer surfaces and clamp the cover into the blade seat against the support; and that the projection is formed on one of the outer or housing surfaces and projecting toward the other of the outer surfaces or housing surfaces for clamping the blade between the cover and the housing in the operating position of the support, all as recited in claim 21. 
Gale teaches a knife (see Fig. 1) having a housing 6 and a support 8 having a support outer surface (a right facing surface of the support 8 relative to Fig. 3) and pivotal about an axis on the housing 6 (compare Figs. 1 and 2, where the axis is at pin 10; hereinafter referred to as “axis 10” for brevity)  between an operating position (shown in Fig. 1) and a blade-replacement position outside the housing 6 (shown in Fig. 2); and a cover 9 having a cover outer surface (a left facing surface of the cover 9 relative to Fig. 3) and movable on the support 8 between a position holding a blade 11 against the support 8 (see Fig. 3) and a position free of the blade 11 (see Fig. 2), the support 8 in the operating position being inside the housing 6 (see Fig. 1) and holding the blade 11 with the support outer surface interacting with a first housing surface and the cover outer surface interacting with a second housing surface such that the blade is clamped between the support 8 and the cover 9 (see Fig. 3 and page 1, lines 73-81) and in the blade-replacement position (i.e., when the support 8 is moved out of the housing 6 in the blade-replacement position), the support 8 being moved so far out of the housing 6 that the cover 9 is movable to expose the blade 11 so the blade 11 can be replaced (see Fig. 2 and page 1, lines 61-70), the cover 9 and support 8 forming respective oppositely outwardly directed cover outer surface and support outer surface (a left facing surface of the cover 9 and a right facing surface of the support 8 relative to Fig. 3, respectively) and the housing 6 being formed with confronting inwardly directed inner housing surfaces (see Fig. 3, where the housing surfaces are the inner surfaces of the housing 6 that are in contact with the outer surfaces of the cover 9 and support 8, respectively) that in the operating position of the support 8 engage the outer surfaces and clamp the cover 9 into the blade seat against the support 8 (see Fig. 3 and page 1, lines 73-81); and the portion of the housing 6 that holds the blade 11 in the operating position is formed on one of the housing surfaces and projects toward the other of the housing surfaces for clamping the blade between the cover 9 and the housing 6 in the operating position of the support 8 (see Fig. 3 – the portion of the housing 6 that interacts with the support 8 and cover 9 to clamp the blade 11 forms both of the first and second housing surfaces, and the first and second housing surfaces project toward one another due to being angled toward one another; the blade 11 is clamped between the cover 9 and the right-side portion of the housing 6 as can be seen in Fig. 3, noting that  consistent with the present disclosure the blade need not be directly between the cover and housing). Gale teaches a structure where a blade can be received in a housing of a knife while permitting a tool-free replacement of the blade (see page 1, lines 61-81). That is, unlike Ireland’s knife, the knife of Gale permits the blade to be changed, and as a further advantage the blade change can be accomplished without the use of a screwdriver to remove any screws. To elaborate, Ireland does not explicitly disclose the ability for its blade to be replaced. Figs. 4-6 of Ireland appear to show screws, and even if these screws permit disassembly of the housing for blade replacement purposes, it would remain the case that a screwdriver is useful to remove and replace the screws. Thus, the blade change system of Gale is advantageous due to its tool-free blade changing ability.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the knife of Ireland with the blade holding structure of Gale. That is, it would have been obvious to one of ordinary skill in the art to provide the knife of Ireland with a support and cover, where the support and cover are pivotable on the housing and where the cover is pivotable relative to the support, along with providing the housing with a tapered opening for receiving the support and cover, in view of the teachings of Gale. This modification is advantageous because it allows the blade to be replaced without the use of any tools when the blade becomes damaged or dull. Because the projection of Ireland supports a majority of the blade in the operating position as can be seen in Fig. 4 of Ireland,  and because Gale teaches that the portion of the housing that supports the blade in the operating position is the portion provided with the housing surfaces for engaging support and cover to clamp the blade in position, it would have been obvious to one of ordinary skill in the art to modify Ireland by providing the projection of Ireland  with the housing surfaces that engage the cover and support in order for the blade to be clamped in the housing at its location in the operating position. In other words, one of ordinary skill in the art would be motivated to modify Ireland by providing the housing’s clamping surfaces on the housing at the location where the blade is held in the operating position, which position corresponds to the projection of Ireland. As a result, Ireland, as modified, teaches that the projection is for clamping the blade between the cover and the housing in the operating position of the support.
Claims 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 1,774,617 to Temple in view of US Pat. No. 2,523,575 to Kassel.
Regarding claim 22, Temple discloses a knife (see Fig. 1) comprising: 
an elongated housing 14; 
a blade 4;
a support 2 (the support 2 is considered as including stem 1, and is referred to herein as “support 2” for brevity) having a blade seat (the surface having studs 3) constructed to hold the blade 4 (see Figs. 1 and 4), the support 2 being pivotal about an axis on the housing 14 (the axis defined by pivot 13; compare Figs. 1 and 5 showing different pivotal positions of the support 2) between a first position with the blade seat inside the housing 14 (the position of the support 2 shown in Figs. 5 and 7) and a blade-replacement position with the blade seat outside the housing 14 (the blade-replacement position of the support 2 shown in Fig. 1); and
a cover 5 on the support 2 (see Fig. 1) and movable on the support 2 between a closed position clamping the blade 4 against the blade seat of the support 2 (Fig. 7 shows the cover 5 clamping the blade 4 against the blade seat 3 at least because the clamping provided by the cover 5 prohibits the blade 4 from moving to the right relative to the Fig. to disengage the seat) and an open position free of the blade 4 and exposing the blade 4 for removal from the blade seat (see Fig. 1), the cover 5 and support 2 forming oppositely outwardly directed cover and support outer surfaces 17 and 18 (see Fig. 4; the cover 5 forms the surface 18 and the support 2 forms the surface 17) and the housing 14 is formed with confronting inwardly directed inner housing surfaces (inner surfaces of the housing 14 that each face the support outer surfaces 17 and 18 as can be seen in Fig. 7) that in the operating position of the support 2 engage the outer surfaces 17 and 18 and clamp the cover 5 into the blade seat against the support 2 (see Fig. 7 and page 2, lines 42-46).
Regarding claim 23, Temple discloses that the cover 5 is pivotal on the support 2 (compare Figs. 1 and 5; the pivoting occurring at a pivot defined by stem 9).
Regarding claim 25, Temple discloses that the outer and inner surfaces are nonparallel and relatively angled (i.e., each outer surface 17 and 18 is non-parallel and angled relative to the respective inner surface of the housing 14 that the respective outer surface 17 or 18 contacts) such that on movement of the support 2 from the blade-replacement position into the first position the outer surfaces 17 and 18 engage with increasing clamping force (see Fig. 7 and page 2, lines 42-46 – the further into the housing 14 that the support 2 and cover 5 are pressed, the greater the clamping forces).
Temple fails to disclose that the housing has a laterally open recess, that the first position is an operating position (since no portion of any cutting edge of the blade is exposed in the first position of Temple, it would not be within the broadest reasonable interpretation of the phrase “operating position” to consider the first position of Temple as an ‘operating position’) with only a part of a cutting edge of the blade exposed in the recess for engagement with material to be cut, all as required by claim 22.
Kassel, however, teaches a knife having a housing 10 that has a laterally open recess 14 (see Fig. 1). A support 11 is pivotal into an operating position (shown in Fig. 1), and only a part of a cutting edge of a blade 23 is exposed in the recess 14 for engagement with material to be cut when the support 11 is in the operating position (see Fig. 1 and col. 2, lines 22-23). Kassel teaches that providing the housing with the recess is advantageous because, even when the support and blade are pivoted into the housing, the recess allows a portion of the blade to be exposed such that a cord cutter is provided (see Fig. 1 and col. 2, lines 22-23), and yet the blade remains generally protected from inadvertent contact (see Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the housing of Temple with a recess as taught by Kassel so that even when the support and blade are pivoted into the housing, a portion of the cutting edge of the blade is exposed in the recess in order to provide a cord cutter. This modification allows the knife of Temple, as modified, to be used to cut cord, string, etc. even when the knife is in the safely folded position, thus enhancing the versatility of the knife.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 1,774,617 to Temple in view of US Pat. No. 2,523,575 to Kassel.
Regarding claim 26, Temple discloses a knife (see Fig. 1) comprising: 
an elongated housing 14 forming first and second housing surfaces (see Fig. 7, where the first and second housing surfaces are inner surfaces of the housing 14 that face and engage with surfaces 17 and 18, respectively); 
a blade 4;
a support 2 (the support 2 is considered as including stem 1, and is referred to herein as “support 2” for brevity) having a support outer surface 17 and pivotal about an axis on the housing 14 (the axis defined by pivot 13; compare Figs. 1 and 5 showing different pivotal positions of the support 2) between a first position (the position of the support 2 shown in Figs. 5 and 7) and a blade-replacement position (the blade-replacement position of the support 2 shown in Fig. 1); and
a cover 5 having a cover outer surface 18 and movable on the support 2 between a position holding the blade 4 against the support 2 (Fig. 7 shows the cover 5 holding the blade 4 against the support 2) and a position free of the blade 4 (see Fig. 1), the first and second housing surfaces tapering relative to each other in a clamping region (this feature is optional due to the following ‘or’) or the outer surfaces 17 and 18 tapering relative to each other in a clamping region (see Figs. 4 and 7, where the clamping region is the area where the outer surfaces 17 and 18 engage the housing surfaces), the support 2
in the first position being inside the housing 14 (see Fig. 5) and holding the blade 4 inside the housing 14 and with the support outer surface 17 interacting with the first housing surface (see Fig. 7) and the cover outer surface 18 interacting with the second housing surface (see Fig. 7) such that the blade 4 is clamped in a blade seat (the blade seat defined by protrusions 3) between the support 2 and the cover 5 (see Figs. 5 and 7; see also page 2, lines 42-46), and
in the blade-replacement position, the support 2 being so far out of the housing 14 that the cover 5 frees and exposes all of the blade 4 so the blade 4 can be replaced (see Fig. 1).
Temple fails to disclose that the housing has a channel-shaped laterally open recess, that the first position is an operating position (since no portion of any cutting edge of the blade is exposed in the first position of Temple, it would not be within the broadest reasonable interpretation of the phrase “operating position” to consider the first position of Temple as an ‘operating position’) with only a part of a cutting edge of the blade exposed in the recess for engagement with material to be cut, all as required by claim 26.
Kassel, however, teaches a knife having a housing 10 that has a channel-shaped laterally open recess 14 (see Fig. 1). A support 11 is pivotal into an operating position (shown in Fig. 1), and only a part of a cutting edge of a blade 23 is exposed in the recess 14 for engagement with material to be cut when the support 11 is in the operating position (see Fig. 1 and col. 2, lines 22-23). Kassel teaches that providing the housing with the recess is advantageous because, even when the support and blade are pivoted into the housing, the recess allows a portion of the blade to be exposed such that a cord cutter is provided (see Fig. 1 and col. 2, lines 22-23), and yet the blade remains generally protected from inadvertent contact (see Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the housing of Temple with a recess as taught by Kassel so that even when the support and blade are pivoted into the housing, a portion of the cutting edge of the blade is exposed in the recess in order to provide a cord cutter. This modification allows the knife of Temple, as modified, to be used to cut cord, string, etc. even when the knife is in the safely folded position, thus enhancing the versatility of the knife.
Response to Arguments
Applicant's arguments filed 31 October 2022 have been fully considered but they are not persuasive. First, in regards to rejections under 35 USC 103 citing the Ireland reference, the Applicant at page 10 of the Remarks states, “FIG. 5, is not a projection in the sense of claim 1 [sic; claim 13 appears intended] because the projection is on the outer or housing surface”. This argument is not persuasive. Claim 13 at the final paragraph recites, “a projection formed on one of the outer or housing surfaces”, and thus the claim explicitly permits the projection to formed on either of an outer or housing surface. The projection of Ireland, upon modified as explained above, includes the housing surfaces as recited in claim 13. Further, the broadest reasonable interpretation of a projection includes a jutting out and a part that juts out, which interpretation is satisfied by the projection indicated in annotated Fig. 5 of Ireland above because this part juts out from a remainder of the housing. If the Applicant intends the term ‘projection’ to have a narrower meaning that its plain and ordinary meaning, the examiner suggests the Applicant more particularly describe the structure of the ‘projection’ in the claims. The exact structure of the projection as disclosed the present specification should not be read into the claims. As such, the Applicant’s argument against the projection of Ireland is not persuasive.
The Applicant makes no arguments regarding rejections under 35 USC 112, and also fails to address the rejections of any independent claims under 35 USC 103 other than claim 13. As such, all of these rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724